Citation Nr: 0430494	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
rash.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1968 and reserve duty with the Army National 
Guard from March 1974 to March 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claims of entitlement to service 
connection for hemorrhoids and a body rash, and denied 
entitlement to service connection for PTSD.  

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for hemorrhoids and the issue of entitlement to 
service connection for PTSD are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The March 2000 Board decision denied the claim of 
entitlement to service connection for a skin disorder; the 
veteran was advised of this decision by letter dated March 
14, 2000, and he did not appeal.  

2.  The evidence received since the final March 2000 Board 
decision includes a private medical opinion that a skin 
disorder was precipitated by the heat and humidity in 
Vietnam.  




CONCLUSIONS OF LAW

1.  The March 2000 Board decision, which denied reopening the 
claim of entitlement to service connection for a skin 
disorder, is final.  38 U.S.C.A. §§ 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  

2.  Evidence received since the final March 2000 Board 
decision is new and material; the claim of entitlement to 
service connection for a rash is reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  A rash was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a rash may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a September 2004 travel Board hearing.  

The July 2002 statement of the case and the October 2002, 
January 2003, June 2004, and July 2004 supplemental 
statements of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  Several new provisions of The Veterans 
Claims Assistance Act of 2000, which redefined VA's 
obligations with respect to the duty to assist and inform, 
applied only to claims filed on or after August 29, 2001 and 
did not apply to the veteran's February 2001 online 
application to reopen the claim of entitlement to service 
connection for a rash.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  




Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
rash

Service department records showed that the veteran served on 
active duty as a food service worker from September 1966 to 
September 1968 and on reserve duty from March 1974 to March 
1982.  

Service medical records revealed a rash on the penis in April 
1967, a normal skin examination in March 1974, a wart on the 
finger in April 1968, and a small ulcer on the surface of the 
penis in August 1968.  

At a May 1987 VA clinic visit, the veteran complained of 
itching in the genital area, which he reported having since 
he was in Vietnam, and the diagnosis was a probable fungal 
infection.  A May 1988 private diagnosis was intractable 
digital keratosis of the fifth toes bilaterally, secondary to 
phalangeal hyperostosis.  According to April 1997 and 
November 1997 private medical records, the veteran had skin 
tags with probable recent irritation and nevus-like skin 
lesions, with a need to rule out early carcinoma.  According 
to December 1997 and January 1998 private medical records, 
the veteran had healed contact dermatitis to shoes and healed 
lichen simplex chronicus to the scrotum.  A December 1997 
private pathology report also revealed changing dysplastic 
nevus versus malignant melanoma on the middle area of the 
upper back.  According to an April 1999 VA examination 
report, the veteran had no current skin disability.  

A March 2000 Board decision was based on the evidence of 
record at that time and became final because the veteran 
received notice of the decision by letter dated March 14, 
2000, and he did not appeal.  38 U.S.C.A. §§ 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  After the veteran filed a 
February 2001 online application to reopen the claim, the 
March 2002 rating decision denied reopening the claim of 
entitlement to service connection for a rash, and the veteran 
perfected a timely appeal.  

The veteran has presented new and material evidence to 
warrant reopening the claim.  New and material evidence means 
existing evidence not previously presented to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The evidence received since the final March 2000 Board 
decision includes a private medical opinion that a skin 
disorder was caused by an event in active service.  In March 
2000, just one week after the final March 2000 Board 
decision, a private dermatologist opined that the veteran had 
a variant of atopy (xerosis) that was initially precipitated 
by the heat and humidity in Vietnam.  In other words, when 
considered with the previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  

For the veteran to establish service connection for a rash, 
the evidence must demonstrate that a rash was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).  To establish direct service connection, the 
veteran must present evidence of a current rash, show in-
service manifestation of a rash, and provide a nexus opinion 
by a medical professional that a current rash resulted from 
the in-service manifestation of a rash.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The April 1999 VA examiner opined that the veteran did not 
have a current skin disorder.  However, in March 2000 a 
private dermatologist diagnosed a current skin disorder and 
opined that there was a cause and effect relationship between 
the current atopic (xerosis) and the heat and humidity in 
Vietnam.  

Service medical records and later reports of medical history 
also confirm that the veteran had skin rashes on his feet and 
in the area of his groin in service.  Service medical records 
revealed a rash on the penis in April 1967 and a small ulcer 
on the surface of the penis in August 1968.  In the years 
since service, the veteran has consistently reported having 
in-service rashes on his feet and in the groin area, which 
bled and caused great discomfort.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  

Resolving all doubt in favor of the claimant, a preponderance 
of the evidence supports the claim, and entitlement to 
service connection must be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a rash is reopened, and 
entitlement to service connection for a rash is granted.  


REMAND

The issue of whether new and material evidence to reopen the 
claim of entitlement to service connection for hemorrhoids 
and the issue of entitlement to service connection for PTSD 
must be remanded to schedule VA medical examinations, which 
are necessary to determine whether hemorrhoids and PTSD exist 
currently, and whether they resulted from in-service events.  
A VA examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

At the September 2004 travel Board hearing, the veteran 
testified that he experienced episodic hemorrhoids which were 
not present at the April 1999 VA examination.  The veteran 
felt that it was unfair to deny his claim because he had 
experienced hemorrhoids so consistently before and after the 
April 1999 VA examination.  In various lay statements, the 
veteran also claimed that he had current PTSD that resulted 
from in-service stressors.  

A remand would allow the RO the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, request the veteran to provide any evidence in his 
possession which might be relevant to his claims, and advise 
the veteran which evidence he is to provide and which 
evidence the VA will attempt to obtain for him.  See 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, 16 Vet. App. at 
187; McKnight, 131 F.3d at 1485; Paralyzed Veterans of 
America, 345 F.3d at 1348.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded VA 
examinations by appropriate medical 
specialists.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) before 
the examination(s).  

With respect to hemorrhoids, the VA 
medical examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current hemorrhoids, if 
any, and the data for classification; and 
ii) whether it is at least as likely as 
not that that any current hemorrhoids 
resulted from internal hemorrhoids in 
November 1966, or any other event during 
active service from September 1966 to 
September 1968 or during reserve duty 
from March 1974 to March 1982.  Any 
opinions expressed by the VA medical 
examiner must be accompanied by a written 
explanation stating the basis for the 
opinions.  

With respect to PTSD, the medical 
examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current PTSD, if any, and the data for 
classification; and ii) whether it is at 
least as like as not that any current 
PTSD resulted from receiving mortar 
rounds while on kitchen duty out in the 
field in Vietnam, or from seeing 16 
soldiers die as a result of helicopter 
friendly fire in Vietnam in January 1968, 
or from any other event during active 
service from September 1966 to September 
1968 or during reserve duty from March 
1974 to March 1982.  Any opinions 
expressed by the VA PTSD examiner must be 
accompanied by a written explanation 
stating the basis for the opinions.  

The requested examination reports and 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA are fully complied with and 
satisfied.  
3.  After undertaking any development 
deemed essential, the issue of whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for 
hemorrhoids, and the issue of entitlement 
to service connection for PTSD should be 
readjudicated based upon all evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



